Title: To James Madison from John Michael Claich, 15 June 1816
From: Claich, John Michael
To: Madison, James



(Translation) by Mr. Thruston
To the President of the United States of America
15 June 1816

The sentiments of esteem which are engraven on my heart for the United States of America, compel me with sincere sorrow, but with the frankness of truth, to represent to you the culpable conduct of Mr. William Barney who is invested with the consular dignity in this commercial and August city of Trieste; His deportment destitute of every mark of honorable character which distinguishes a respectable man, he has incurred the censure of every body and amongst them of his own countrymen here, whilst (as far as depends upon him) he not only degrades himself, but his country, and instead of gaining respect from his official station he dishonors himself, to the great injury of the nation which he represents.  Without further remarks, I will confine my self to laying before your Excellency, a statement of his vile and disgraceful conduct towards myself, which will suffice to prove him unworthy of the consular rank with which he is invested.
On the holiday which was the 2d. of the current month of June, having left my house, after dinner for the purpose of a promenade with two young ladies of my family, and returning home in the evening, the nephew of Mr. William Barney the Consul, was passing along the same steet, who had the audacity to offer to the two girls the most indecent insults.  I was compelled to make such observations on his licencious behaviour, as it deserved, and after acknowledging his error, he withdrew: I then accompanied by the girls pursued my way to my house, which was but a little distance off; and near my own door, I was assaulted from behind, and my cane suddenly snatched from my hand.  I quickly turned about and saw with great surprize, the Uncle, the Consul in the act of beating me with a cane, and at the same time, abusing me with the most insulting language, like an assassin who from his lurking place besets the life of the traveller; being thus assailed unawares, I defended myself as well as I could, but my adversary retreated from my defensive efforts, taking my cane with him.
I should not be without means of taking a just satisfaction for this injury, were I not restrained by the obedience due to the laws of the imperial, royal and apostolic majesty of Austria my august Sovereign, as well as, by the respect I feel, for the consular dignity of the United States of America.  I have applied for redress against Mr. Consul Barney for the injury thus treacherously done to me, to my Imperial and royal Government; trusting, that a suitable remedy will be provided for my case, who am a peaceful merchant, and Subject, and unconscious of any motives, which could urge the said Consul to such outrageous treatment of me, as I never had any dealings or transactions, directly or indirectly with him.
This conduct without further animadversion on its enormity, proves and substantiates his disreputable deportment and character, which disgraces his honorable employment, and shews him to be entirely destitute of those qualities which belong to his station, of which he is entirely unworthy; so that in this place, he can never hope to enjoy either honor, or respect, but on the contrary, has drawn upon himself universal reprobation.
Pardon the tediousness of this communication, and be assured, that, I am induced to make it only from the regard which I feel for the honor and Glory of the illustrious United States of America: with perfect respect I am Your most devoted and obedient Servant

John Michael Claich

